       CASE 0:20-cv-01302-WMW-DTS Doc. 109 Filed 04/22/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Jared Goyette, Craig Lassig, Michael
 Shum, Katie Nelson, Tannen Maury,
 Stephen Maturen, and The
 Communications Workers of America, on
 behalf of themselves and other similarly
 situated individuals,

 Plaintiffs,
 v.                                                         Court File No.:
                                                     0:20-cv-01302 (WMW/DTS)
 City of Minneapolis; Minneapolis Chief
 of Police Medaria Arradondo in his
 individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; Minnesota Department of
 Public Safety Commissioner John
 Harrington, in his individual and official
 capacity, Minnesota State Patrol Colonel
 Matthew Langer, in his individual and
 official capacity; and John Does 1-10, in
 their individual and official capacities,

 Defendants.


     NOTICE OF DISMISSAL OF CLAIMS BY MICHAEL SHUM AGAINST
      DEFENDANS KROLL, HARRINGTON, LANGER, AND DOES 1-10


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Michael Shum

voluntarily dismisses without prejudice his claims against Minneapolis Police Lieutenant

Robert Kroll, in his individual and official capacity; Minnesota Department of Public

Safety Commissioner John Harrington, in his individual and official capacity, Minnesota
       CASE 0:20-cv-01302-WMW-DTS Doc. 109 Filed 04/22/21 Page 2 of 2




State Patrol Colonel Matthew Langer, in his individual and official capacity; and John Does

1-10, in their individual and official capacities.

Dated: April 22, 2021                         /s/ Pari I. McGarraugh
                                              Kevin C. Riach (#0389277)
                                              Dulce J. Foster (#0285419)
                                              Pari I. McGarraugh (#0395524)
                                              Jacob P. Harris (#0399255)
                                              Mary Fee (#0399936)
                                              Emily McAdam (#0400898)
                                              FREDRIKSON & BYRON, P.A.
                                              200 South Sixth Street, Suite 4000
                                              Minneapolis, MN 55402-1425
                                              (612) 492-7000
                                              kriach@fredlaw.com
                                              dfoster@fredlaw.com
                                              pmcgarraugh@fredlaw.com
                                              jharris@fredlaw.com
                                              mfee@fredlaw.com
                                              emcadam@fredlaw.com

                                              Adam W. Hansen (#0391704)
                                              Colin Reeves (pro hac vice)
                                              APOLLO LAW LLC
                                              333 Washington Avenue North, Suite 300
                                              Minneapolis, MN 55401
                                              (612) 927-2969
                                              adam@apollo-law.com
                                              colin@apollo-law.com


                                              Teresa Nelson (#269736)
                                              Isabella S. Nascimento (#0401408)
                                              AMERICAN CIVIL LIBERTIES UNION OF
                                              MINNESOTA
                                              P.O. Box 14720
                                              Minneapolis, MN 55414
                                              (651) 529-1692
                                              tnelson@aclu-mn.org
                                              inascimento@aclu-mn.org

                                              Attorneys for Plaintiffs




                                               2
